Opinion by
Porter, J.,
The plaintiff brought this action to recover the unpaid balance of the purchase money for a lot of ground situate at Strathmere, New Jersey. The only defense which the defendant in his answer alleged to the claim was that he had purchased the lot under a written agreement which provided that the lot was to be conveyed clear of encumbrances and a policy of title insurance covering the lot should be furnished to him without further payment. He averred in his answer that the original written agreement had been lost and attached to and made part of his answer was an alleged copy of said agreement. The answer averred the willingness of the defendant to pay the said balance of the purchase money upon delivery to him of a policy of title insurance. Upon the trial the defendant testified orally that he had been verbally promised a policy of title insurance, but he failed to show that that promise had been made by any agent of the grantor authorized to enter into such a covenant. He in some manner seems to have recovered possession of the original alleged written agreement which he had asserted in his answer to have been lost and he offered it in evidence at the trial. This alleged agreement .did not purport to relate to the property in question, the defendant was not a party to it and there was nothing to indicate that it contained any covenant, of which he was to have the benefit. It simply indicated that the grantor of the property might possibly at some time have used this form for the purpose of entering into contracts with some other parties for the sale of other properties. The defendant in his oral testimony admitted that this paper had never come into his possession until after he had accepted a delivery of the deed for the property and entered into possession thereof. The court did not err when it refused to admit this paper in evidence. The plaintiff, at the time of the *215trial, had remained in undisputed possession of the property for a number of years and there was no suggestion of any defect in the title or encumbrance thereon, and the court very properly entered judgment for the unpaid balance of the purchase money.
The judgment is affirmed.